Citation Nr: 1538405	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for chronic low back syndrome with intermittent lumbosacral strain (claimed as a back condition with left leg sciatica).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for depression, a right and left knee condition, to include secondary to the service-connected chronic low back syndrome, have been raised by the record in an April 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2010 to determine the severity of his chronic low back syndrome with intermittent lumbosacral strain.  Upon examination, there was no indication of significant stenosis.  However, VA treatment records dated in January 2013 show "lumbar spine stenosis in L4-L5 region: right lateral recess stenosis present secondary to small inferior migrating of disc material from L4-L5 disc space plus marked facet hypertrophy on the right side and ligamenta flavum hypertrophy producing stenosis of both the right neuroforamen and right lateral recess, and on the left side moderate inferior neuroforamen stenosis," which indicates the Veteran's back disability has worsened since his last VA examination.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his service-connected chronic low back syndrome with intermittent lumbosacral strain and a medical opinion to determine which symptomatology is attributable to his service-connected back disability.  Furthermore, the Veteran offered testimony of recurrent back problems prior to his non-service connected injury in 1986.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected chronic low back syndrome with intermittent lumbosacral strain.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

The VA examiner must specifically identify which symptoms are attributable to the service-connected chronic low back syndrome with intermittent lumbosacral strain.  

The examiner should identify any objective evidence of pain or functional loss due to pain due to the service-connected disability.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner is asked to describe the frequency and duration of any incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to provide a rationale for all opinions rendered.   

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

